Citation Nr: 1018361	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 
1999, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased initial rating for PTSD, 
rated as 50 percent disabling for the period from August 27, 
1999, to April 5, 2006, and as 70 percent disabling since 
April 6, 2006.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to November 
1960, and from January 1962 to March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and awarded a 50 percent 
disability rating, effective August 27, 1999.  By a June 2006 
rating decision, the RO increased the disability rating for 
the Veterans' PTSD from 50 to 70 percent disabling, effective 
April 6, 2006.  By a January 2007 statement of the case, the 
RO denied an earlier effective date of service connection, 
including based upon CUE in the December 1999 rating decision 
that denied service connection for PTSD.  In September 2009, 
the Veteran testified before the Board at a hearing that was 
held via videoconference from the RO.


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1960 to 
November 1960, and from January 1962 to March 1962.

2.  The Veteran filed his initial claim for service 
connection for a nervous condition at the RO on August 29, 
1963.  This claim was denied in a December 1963 rating 
decision.  The Veteran did not appeal that decision.  

3.  The Veteran applied to reopen his claim in October 1968.  
In a November 1968 decision, the RO determined that new and 
material evidence sufficient to reopen the claim had not been 
submitted.  The Veteran did not appeal that decision.

4.  The Veteran sought to reopen his claim on numerous 
occasions thereafter, and on each occasion his claim was 
denied.  Prior to the claim leading to the eventual grant of 
service connection, he submitted an application to reopen the 
claim in April 1991.  This claim was denied in a June 1991 
rating decision.  The Veteran did not appeal that decision.

5.  The Veteran most recently applied to reopen his claim in 
August 1999.  In a December 1999 decision, the RO determined 
that new and material evidence sufficient to reopen the claim 
had not been submitted.  The Veteran appealed the denial of 
his claim to the Board.  By decision dated in October 2004, 
the Board determined that new and material evidence had been 
submitted to reopen the claim for service connection for PTSD 
and remanded the matter for additional development.  By 
decision dated in February 2006, the Board granted the 
Veteran's claim for service connection for PTSD on the 
merits.  

6.  By a March 2006 rating decision, the RO implemented the 
Board's grant of service connection for PTSD, establishing an 
effective date of service connection of August 27, 1999.  

7.  There were no pending informal or formal claims for 
service connection for schizophrenia dated after the June 
1991 denial and prior to the August 27, 1999, claim.

8.  For the period from August 27, 1999, to April 5, 2006, 
the Veteran's PTSD was productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.


9.  Since April 6, 2006, the Veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, and mood, due to such symptoms 
as:  intermittently illogical speech, near continuous panic 
and depression affecting the ability to function 
independently, appropriately, and effectively; anger; 
impaired impulse control; neglect of personal appearance and 
hygiene; difficulty in establishing and maintaining effective 
relationships; impaired and difficulty in adapting to 
stressful circumstances; total social and occupational 
impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 27, 
1999, for the award of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).

2.  For the period from August 27, 1999, to April 5, 2006, 
the criteria for a rating higher than 50 percent for PTSD 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2009).

3.  Since April 6, 2006, the criteria for a rating higher 
than 70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial ratings and effective date assigned following the 
grant of entitlement to service connection for PTSD.  Once a 
claim is granted it is substantiated and additional notice is 
not required.  Thus, any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2009).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. 
App. 413 (1999).

The Veteran filed a claim for service connection for a 
nervous condition at the RO on August 29, 1963.  This claim 
was denied in a December 1963 rating decision.  The Veteran 
did not appeal that decision.  

The Veteran applied to reopen his claim in October 1968.  In 
a November 1968 decision, the RO determined that new and 
material evidence sufficient to reopen the claim had not been 
submitted.  The Veteran did not appeal that decision.

The Veteran sought to reopen his claim on numerous occasions 
thereafter, and on each occasion his claim was denied.  On 
several occasions the denial was upheld by the Board.

Prior to the claim leading to the eventual grant of service 
connection, he submitted an application to reopen the claim 
in April 1991.  This claim was denied in a June 1991 rating 
decision.  The Veteran did not appeal that decision.

The Veteran most recently applied to reopen his claim in 
August 1999.  In a December 1999 decision, the RO determined 
that new and material evidence sufficient to reopen the claim 
had not been submitted.  The Veteran appealed the denial of 
his claim to the Board.  The Board granted the Veteran's 
claim for service connection for PTSD on the merits in a 
February 2006 decision.  

Turning to the Veteran's argument that the effective date of 
service connection for PTSD should, at the very least, be set 
to the date VA "first recognized" PTSD in 1979, that 
statement is in error, as PTSD was added to VA's rating 
schedule on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  
Regardless of the inaccuracy of the date, a claimant cannot 
receive retroactive payment based upon a prospectively 
effective liberalizing law or a liberalizing VA issue unless 
the evidence establishes that the "claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law of VA issue and that 
such eligibility existed continuously from that date to the 
date of the claim or administrative determination of 
entitlement."  38 C.F.R. § 3.114a (2009); McCay v. Brown, 9 
Vet. App. 183 (1996).  

Although the Board acknowledges that VA's General Counsel has 
held that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a),  see VAOPGCPREC 
26-97, 62 Fed. Reg. 63,604 (1997), the evidence of record 
does not demonstrate that the Veteran met all eligibility 
criteria for service connection for PTSD on the effective 
date of the liberalizing law and that such eligibility has 
existed continuously since that time.  While the Veteran 
contends that he experienced symptomatology consistent with a 
diagnosis of PTSD well before he was officially diagnosed 
with PTSD, there is no evidence demonstrating that he in fact 
met the diagnostic criteria for PTSD as of April 11, 1980, or 
that he has continued to meet such diagnostic criteria since 
that time.  Therefore, the Board finds that 38 C.F.R. 
§ 3.114(a) is not applicable to the Veteran's case.  

Because the current effective date of service connection was 
based upon the date his August 1999 application to reopen the 
claim was received, the next question before the Board is 
whether there are any earlier, non-final, applications to 
reopen the claim upon which an earlier effective date of 
service connection may be granted.   

As noted above, the Veteran filed his initial claim for 
service connection for a nervous condition at the RO on 
August 29, 1963.  This claim was denied in a December 1963 
rating decision.  The Veteran did not appeal that decision.  

The Veteran applied to reopen his claim in October 1968.  In 
a November 1968 decision, the RO determined that new and 
material evidence sufficient to reopen the claim had not been 
submitted.  The Veteran did not appeal that decision.

The Veteran sought to reopen his claim on numerous occasions 
thereafter, and on each occasion his claim was denied.  He 
did not appeal any of these decisions.

Prior to the claim leading to the eventual grant of service 
connection, he submitted an application to reopen the claim 
in April 1991.  This claim was denied in a June 1991 rating 
decision.  The Veteran did not appeal that decision.

The record contains no other communication prior to the 
ultimately-successful August 1999 application which could be 
interpreted as an informal claim to support the award of an 
earlier effective date for service connection for PTSD.

Subsequent to the April 1991 application to reopen the claim 
and the final unappealed June 1991 rating decision, it was 
not until August 27, 1999, more than one year later, that the 
Veteran submitted a statement again alleging entitlement to 
service connection for PTSD.  Thus, in this case, the only 
date that could serve as a basis for the award of service 
connection is the date of receipt of the Veteran's new claim 
for service connection on August 27, 1999.  There is no legal 
entitlement to an earlier effective date for PTSD.  As such, 
the claim must be denied.

The Veteran's agent has argued that the proper effective date 
for the grant of service connection is the day of his 
discharge from active service, asserting that this was the 
first indication of the presence of a psychiatric disability.  
The representative points to evidence in the record, 
including evidence dated in 1962 in the service treatment 
record in support of that argument.  In the July 2006 
statement, submitted as a notice of disagreement regarding 
the assigned effective date, the Veteran indicated that he 
believed that there was "clear and unmistakable error" as 
to the effective date and percentage award that was stated in 
the April 2006 rating decision.  

As a general matter, previous RO decisions that were not 
timely appealed are final and binding on the veteran based on 
the evidence then of record and generally will be accepted as 
correct in the absence of CUE.  The prior decision will be 
reversed or amended only where the evidence establishes this 
error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is defined as a very specific and rare kind of error. "It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

The Court has indicated that a three-pronged test is used to 
determine whether CUE was in a prior decision: (1) it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and the law that existed 
at the time of the prior adjudication in question.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Board has considered the arguments, which in effect 
attempt to allege clear and unmistakable error, but those 
contentions do not, in themselves, constitute allegations of 
error in any of the RO's determinations, nor do they provide 
any other basis to vitiate the finality of the June 1991 
rating action, which is the last prior final decision before 
the August 1999 claim.  The March 2006 rating decision took 
into account the pertinent facts of record and correctly 
assigned the appropriate effective date for the grant of 
service connection based the August 1999 claim.  In this 
case, none of the statements of the Veteran or his 
representative contain specific allegations of error of fact 
or law in the March 2006 rating decision or in any prior 
determination, as required to allege CUE.  38 C.F.R. § 
3.105(a); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  As such, as discussed at length above, 
entitlement to an effective date earlier than August 29, 1999 
for the grant of service connection for PTSD is not warranted 
and the claim must be denied.  


Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the period from August 27, 1999, to April 5, 2006, the 
Veteran's PTSD was rated as 50 percent disabling.  Since 
April 6, 2006, his PTSD has been rated as 70 percent 
disabling.  He asserts that he is entitled to higher ratings 
for each period.

Under DC 9411, a 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9203.  

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A.  August 27, 1999, to April 5, 2006

VA clinical records dated from August 1999 to July 2000 show 
that the Veteran reported experiencing depression, anger, and 
intrusive thoughts.  He additionally reported experiencing 
nightmares and difficulty sleeping.  He stated that he most-
often isolated himself and avoided interacting with other 
people.  He avoided watching the news due to the increased 
agitation he felt after watching the news.  These records 
also show that while he continued to have PTSD symptoms, an 
adjustment in his medication regimen resulted in better mood 
control.  He stated that he felt calmer than before the 
adjustment in medication and that things that used to bother 
and irritate him were no longer bothering him to the extent 
that they had previously bothered him.  Additionally, he 
reported a decrease in the frequency with which he was 
experiencing panic attacks, and a decrease in his 
extrasensory perception (ESP) experiences.  Finally, these 
records show that mental status examination consistently 
revealed a blunted affect, linear speech, and fair insight 
and judgment.  The Veteran denied experiencing auditory and 
visual hallucinations, and denied experiencing suicidal and 
homicidal ideations.

In July 2000, the Veteran was evaluated by a private 
psychiatrist.  A September 2000 letter from the psychiatrist 
summarized the results of that evaluation, leading to a 
diagnosis of PTSD.  He described the Veteran as a tall, 
intense man who ambulated with the assistance of a cane.  The 
Veteran gave the impression of being very cautious in his 
interpersonal behavior, so as not to give offense, or create 
the wrong impression.  As infirm as he may be taken to be, he 
also could be experienced as intimidating, potentially 
aggressive, stubborn, intrusive, and demanding. 

In the course of the evaluation, the Veteran endorsed many of 
the features which characterize PTSD:  depression, anxiety, 
and panic; difficulty experiencing pleasure and in expressing 
grief; difficulty controlling anger and rage; an impulse to 
run, beat on objects, throw things, tear up something when 
mad; paranoia, thinking that someone might be after him; 
misidentifying people as his in-service attacker; an 
exaggerated startle response that set his nerves on edge; 
isolation; avoidance of crowds, noise, scenes of traumatic 
events, television or radio shows depicting violence; poor 
sleep, awaking often with panic; flashbacks; and 
hypervigilance.

The psychiatrist noted that the Veteran's first marriage had 
ended in divorce in 1975.  His two grown children from that 
marriage might call him by telephone, but the Veteran found 
it impossible to talk to them for more than one minute before 
he had to turn the phone over to someone else, or perhaps try 
to end the conversation on some pretext.

Based upon the Veteran's history and the symptoms he 
endorsed, the psychiatrist felt that a diagnosis of PTSD 
related to an in-service event was appropriate.

Records dated in August 2000 show continued PTSD symptoms, 
including chronic difficulty sleeping and nightmares.

In September 2000, the Veteran submitted a written statement 
detailing his current psychiatric symptoms.  He stated that 
since experiencing a traumatic event in service, he had lived 
with anxiety and fear.  Whenever he thought of the incident, 
he had difficulty sleeping, experienced nightmares, and had 
homicidal and suicidal thoughts.  He stated that he often 
awoke at night and occasionally had to walk up and down the 
road outside his home to calm his nerves.  He stated that the 
nightmares occurred almost nightly.  On several occasions he 
had attempted to harm people after losing his temper.  He had 
shot a man with a rifle, shot another man with a bow and 
arrow, and beat another man with a baseball bat.  He stated 
that he had regretted these incidents afterwards, but in the 
moment had lost contact with reality.  He stated that he 
occasionally experienced periods where he lost his 
orientation and found himself in places where he did not know 
how he had arrived.  He had been divorced twice; his 
interaction with his past wives had been filled with violence 
caused by his constant fear.  He stated that he was now 
married for the third time, to a wonderful and supportive 
wife.  He had been married for 11 years, and over those 11 
years had caused his wife much difficulty due to his constant 
fear and anxiety.  He stated that his nightmares were 
disturbing to his wife and that she had begun to be fearful 
of him.

A September 2000 statement from his current wife also 
described his symptoms.  She stated that the Veteran still 
experienced flashbacks, especially in dealing with VA and the 
military.  She also stated that he was unable to handle any 
sudden changes in routine, and that she therefore attempted 
to keep a calm, stable environment in order to keep him from 
having more anxiety attacks, which occurred on a daily basis.

VA clinical records dated from September 2000 to December 
2001 show symptoms similar to those noted above.

A December 2001 letter from the Veteran's treating VA social 
worker shows that he had been counseling the Veteran for his 
PTSD since June 2000.  The Veteran in that time had exhibited 
classic PTSD symptoms, including depression, anxiety, panic 
attacks, and extreme anger.  The Veteran had periods of 
extreme paranoia and generally isolated himself.  The Veteran 
was unable to tolerate loud noises or crowds.  The Veteran 
experienced insomnia, hyper-alertness, and hypervigilance.  
The Veteran had been determined to be disabled by the Social 
Security Administration and unable to work since the mid-
1970's.

The Veteran underwent VA psychiatric examination in July 
2002.  The examiner was unable to confirm the Veteran's 
reported in-service stressor and accordingly did not render a 
psychological assessment.

In May 2004, the Veteran began treatment with a new VA 
psychologist.  After two sessions, he asked that psychiatrist 
to submit a letter on behalf of his claim.  A June 2004 
letter noted the Veteran's current diagnosis of prolonged 
PTSD, and his estimated GAF of 60.  The Veteran's current 
PTSD symptoms were described as consisting of nightmares, 
flashbacks, depression, anxiety, paranoia, and difficulty 
controlling his anger when provoked.  On occasion, the 
Veteran awoke at night and was so scared that he had to 
patrol the house in order to calm down.  He had installed 
lights outside his house for protection.  He reported a 
general sensitivity to odd sounds, discomfort in group 
settings, and chronic disrupted sleep.  He had a history of 
impaired impulse control, noting an incident in the past 
where he had shot his daughter's boyfriend with a bow and 
arrow.

VA clinical records dated from May 2004 to April 5, 2006 show 
symptoms similar to those noted above.  Records dated in 
January 2006 show that the Veteran reported that Trazodone 
was helping treat his insomnia, and that when he went out to 
eat with his wife it went "great," and that he had no 
symptoms of paranoia.  He additionally reported that the 
aripiprazole was treating his PTSD symptoms well.

The May 2004 letter from his treating psychiatrist indicated 
that a GAF score of 60 was appropriate.  Clinical records 
dated from August 1999 to April 5, 2006, reflect GAF scores 
of 50.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 60 generally reflects some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Scores 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

While the Veteran during this period indicated that he was 
frequently irritable, had difficulty getting along with 
others, that he most often isolated himself, and that his  
previous marriages had ended in divorce, he described his 
current marriage of 11 years as stable, and his current wife 
as wonderful and supportive.  Significantly, however, he 
stated that his wife was fearful of him, and that he did not 
have strong relationships with his children, noting that he 
was only able to speak to them on the phone for one minute 
before having to end the conversation.  Psychopharmaceutical 
management of his symptoms during this period, however, was 
effective, such that  records demonstrate that the Veteran 
reported improved mood and sleep.  Additionally, throughout 
this period, mental status examination revealed no 
psychomotor agitation or retardation.  His speech was within 
normal limits for rate, fluency, and prosody.  His thought 
processes were determined to be goal-oriented, goal-directed, 
and without delusions.  He denied experiencing suicidal or 
homicidal ideations, and that his insight and judgment were 
determined to be fair to good.  With regard to the Veteran's 
occupational history, the record reflects that he was 
determined by the Social Security Administration to be 
disabled for psychiatric reasons in the mid-1970's.  However, 
during this period, he was actively engaged as a volunteer in 
VA's prosthetics department, an activity which the Veteran 
generally enjoyed, despite occasional exacerbations of 
anxiety.    

While the Veteran may have experienced exacerbations of his 
symptoms, his symptoms throughout this period overall appear 
to have resulted in no more than occupational and social 
impairment with reduced reliability or productivity.  In any 
event, the emphasis in psychiatric ratings is not solely on 
social impairment, but rather includes an evaluation of how 
the mental disorder interferes with the ability to work.  
38 C.F.R. § 4.126 (2009).  Here, there is no indication that 
the Veteran's psychiatric disability overall interfered with 
his ability to work beyond that contemplated by the 50 
percent rating criteria.  Indeed, the evidence weighs against 
such a finding, as there is no evidence of a more than mild 
disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that for the period from 
August 27, 1999, to April 5, 2006, the Veteran was not 
seriously occupationally and socially impaired.  PTSD of this 
level of severity warrants no more than a 50 percent 
disability rating.

Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of a rating greater than 
50 percent from August 27, 1999, to April 5, 2006, and the 
claim for increase during that period is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  April 6, 2006, to the Present

On April 6, 2006, the Veteran indicated that he had stopped 
taking aripiprazole, without any explanation as to why he had 
stopped taking it.  Since discontinuing that medication, he 
had experienced increased paranoia, which the treating 
provider attributed to his discontinuation of the medication.  
The Veteran stated that he did not feel well at all, and by 
way of example, stated that when acorns fell on the roof of 
the house, it made him concerned about people coming into the 
house.

The Veteran underwent VA psychiatric examination in May 2006.  
At the time of the examination, the Veteran stated that he 
had been regularly receiving treatment for his PTSD, until a 
few months ago, when his other health problems had prohibited 
him from keeping up with his regular appointments.  He stated 
that his current medication regimen was helpful in 
controlling his PTSD symptoms.

Mental status examination revealed a dysphoric and anxious 
mood with a restricted affect.  There was no impairment of 
thought process or communication, nor were there any 
hallucinations.  The examiner noted that the Veteran's 
treatment notes often referred to "paranoia."  However, by 
the examiner's assessment, this paranoia was not of a 
delusional nature.  The Veteran's description of his paranoia 
seemed to be more consistent with extreme hypervigilance.  
The Veteran was always very aware and fearful of people and 
worried excessively that they might harm him.  He had no 
additional unusual or bizarre delusions.  He did not believe 
that people were plotting against him, and he denied any 
other common delusions, such as grandiosity, ideas of 
reference, or special abilities.  He also denied experiencing 
hallucinations.  The examiner noted that in the more distant 
past, as reflected in his treatment records, the Veteran 
described a belief that he could predict certain events and 
that he was hearing voices, possibly of an angel, but he 
denied any such symptoms in recent times.

The Veteran's eye contact and behavior were appropriate.  He 
denied experiencing any suicidal ideations.  He stated, 
however, that he did experience occasional homicidal and 
aggressive ideations, often triggered by relatively small 
stressors.  He gave an example of being with his wife in a 
parking lot and witnessing a woman park in a handicapped 
zone.  As he did not see a handicap sign on her car, he got 
extremely agitated and wanted to get out and smack the woman.  
He did not do so, however, as his wife helped to calm him 
down, and they drove off.  

The Veteran's personal hygiene was adequate, and he reported 
no difficulties with activities of daily living.  He had a 
history of problematic memory, and in July 2005 had been 
diagnosed with a cognitive disorder, not otherwise specified, 
with suggested causes identified as PTSD, depression, 
narcotic medication, hypoxia from asthma, chronic obstructive 
pulmonary disease, restrictive lung disease, and obstructive 
sleep apnea.

There was no obsessive-compulsive behavior observed during 
the examination.  Speech was within normal limits.  The 
Veteran's treatment notes indicated a long history of panic 
attacks.  He currently reported experiencing panic attacks at 
a rate of one or two each day.  While they occurred at home, 
they were also reportedly triggered by being around groups of 
people or even the anticipation of being around groups of 
people.  Symptoms included intense fear, rapid heartbeat, 
shortness of breath, shakiness, and sweating.  He tended to 
avoid situations that triggered panic attacks, resulting in a 
rather restricted lifestyle.

The Veteran reported problems with depression greater than 50 
percent of the time with sadness, tearfulness, anhedonia, 
loss of interest in things, fatigue, and irritability.  He 
denied experiencing problems with low self esteem.  He 
reported chronic feelings of intense anxiety, and always 
feeling nervous and scared.  He often saw other people as 
potential threats, and even when he was not around people was 
always worried that someone might break into his house and 
harm him.  His impulse control was noted to be impaired.  He 
currently reported verbal anger outbursts and had broken 
things in anger.  Within the past year, he had been 
physically aggressive with someone, although he was unable to 
remember the details of the altercation.  He stated that he 
reacted very impulsively if he perceived anyone as being 
remotely threatening in any way.

The Veteran reported experiencing sleep problems, with 
frequent awakening and some middle insomnia.  His 
hypervigilance affected his sleep, as he needed to get up and 
check things around his home, at times carrying a baseball 
bat.  He estimated that he generally slept between four and 
six hours of uninterrupted sleep per night, leaving him 
excessively tired.  As a result, he might nap for two or 
three hours during the daytime.

He described experiencing trauma-related nightmares about 
three times per week, where he was flailing and sweating and 
tearing the sheets off the bed.  At times, he has 
inadvertently hit his wife.

With regard to his social history, the Veteran stated that he 
was currently married to his third wife, to whom he had been 
married for 17 years.  While he reported that they got along 
adequately, and that there was no significant arguing and 
that she was supportive, he described significant isolation 
from his wife, often keeping to himself alone in his room.  
He described very poor relationships with his three children.  
He had a restraining order against one son, who was 
attempting to assault him and his wife.  He stated that he 
did not talk to the others at all, even though they lived in 
the same general area as he did.  He did, however, state that 
he got along well with his wife's son and daughter, and he 
stated that he got along adequately with his sister, with 
whom he spoke regularly by telephone.  He reported no other 
significant social relationships outside family members.

The Veteran denied participating in any social activities.  
He stated that he was highly anxious around crowds, and even 
when at home, would often stay in his room by himself or 
piddle around in the garage.  At times, while in his room, he 
slept.  He described few other activities and leisure 
pursuits.  He stated that he did some limited helping around 
the house, such as helping his wife vacuum or dust, and 
stated that he periodically mowed the lawn with his ride-on 
mower.  He avoided going out to any crowded situation, such 
as stores, malls, or church.  

With the encouragement of a psychiatrist, he had been doing 
some volunteer work with VA's prosthetics department, though 
he reported that the anxiety he felt by encountering other 
people in his duties had become very great, causing him to 
decrease his number of days of volunteering from three to one 
per week.  

The Veteran denied a recent history of legal problems, 
although he acknowledged that in the distant past he had had 
significant problems with aggressive behavior that had gotten 
him into legal trouble.  

With regard to his occupational history, the Veteran stated 
that he had not worked since approximately 1978.  At that 
time, he had worked as a plumber and in the construction 
industry.  

Based upon the above, the examiner determined that the most 
appropriate diagnosis for the Veteran was PTSD.  The examiner 
noted that the Veteran's PTSD symptomatology was 
significantly debilitating to the Veteran.  No GAF assessment 
was made.

VA clinical records dated from May 2006 to August 2006 show 
that the Veteran reported an improvement in his paranoia with 
aripiprazole.  However, he reported mood lability with panic 
attacks, noting that he would get really scared and angry, 
and his mind would be "gone."  He stated that he could do 
some damage if he got angry and when that happened, he wanted 
to be at home.  If that happened when he was at his volunteer 
VA job, he asked to go home.  He stated that the Trazodone 
was working well for sleep.  He denied experiencing suicidal 
or homicidal ideations, and denied experiencing auditory or 
visual hallucinations.

An August 2006 letter from the Veteran's treating VA 
psychiatrist indicated that the medication regimen for the 
Veteran's PTSD had been adjusted over the past two years, 
with a focus on the Veteran's nightmares, anxiety, and anger.  
While the nightmares and the anxiety had been modulated, the 
Veteran had continued to experience anger episodes such that 
he had had to leave his volunteer job at VA when he became 
agitated.  He had episodes of anger, with ideation of hurting 
his son, and his life remained relatively secluded.  The 
psychiatrist noted that he had to use continual persuasion to 
have the Veteran accompany his wife on a vacation, as the 
Veteran rarely left his house.  

VA clinical records dated in May 2007 show that the Veteran 
reported a worsening of his PTSD symptoms following a March 
2007 motor vehicle accident in which he was involved.  Since 
the accident, he had not gone to his volunteer job.  Records 
dated in June 2007 show that the Veteran reported an 
improvement in his symptoms, noting that he now felt like 
returning to his volunteer job.

Records dated in December 2007 show that the Veteran was 
treated for a respiratory infection, and that his primary 
care physician asked him to stop his volunteer job at VA due 
to increased risk of infection from hospital areas.  The 
Veteran regretted having to stop the job, as it was one of 
the few high points of his daily life.  He stated, however, 
that at home he and his wife had added a new room onto their 
house, where they hosted friends.  The new room had become 
the main meeting area in the home, and had provided he and 
his wife some increased social activity.  He additionally 
indicated that he and his wife were trying to get out of the 
house two to three times per week by going out to eat or 
going shopping, or other places that his wife wanted to go.  
Finally, the Veteran indicated that he had recently been 
experiencing some homicidal ideation, which he attributed to 
the use of aripiprazole.  Since voluntarily discontinuing the 
medication, he had felt much better.  The psychiatrist noted 
that as the Veteran had been on aripiprazole for a year, 
without complaints of homicidal ideation, it was unlikely 
that his ideations were attributable to the aripiprazole.  
However, as the Veteran had reported an improvement in his 
symptoms since discontinuing the medication, the medication 
was discontinued.

Records dated in March 2008 show that the Veteran reported an 
improvement in his PTSD symptomatology following an increase 
in his medications.

The Veteran underwent VA psychiatric examination again in 
April 2008.  At the time of the examination, the Veteran 
reported that there had been no change in his condition since 
he was last examined.  He stated that he continued to receive 
treatment and medication for his PTSD, and that the 
medication helped him to feel calmer.  Despite the reported 
benefits from the medication, the Veteran stated that he 
still had significant problems with anxiety, nightmares, 
panic attacks, and anger.  

Mental status examination revealed a dysphoric and irritable 
mood, with a mildly restricted affect.  There was no 
impairment of thought processing or communication, nor were 
any hallucinations or delusions elicited or observed.  Eye 
contact and behavior were appropriate.  The Veteran admitted 
experiencing suicidal thoughts "every once in a while," 
saying that he had experienced such thoughts as recently as 
last week.  He was not, however, presently feeling that way, 
and indicated no intent to act upon such thoughts.  He 
reported periodic homicidal and aggressive ideation whenever 
people irritated him.  His personal hygiene was adequate, and 
he reported no difficulty with the activities of daily 
living.  

The Veteran complained of memory dysfunction, as noted at the 
time of the previous VA examination.  He stated that he was 
only able to read one sentence before he forgot what he read.  
He additionally described poor concentration when watching 
television shows.

There was no obsessive-compulsive behavior.  Speech was 
within normal limits.  He continued to report ongoing 
problems with panic attacks at the rate of two to three times 
per week.  At times they came out of the blue, though at 
other times they were triggered by crowds and in groups of 
people, largely related to his hypervigilance.  Even the 
prospect of being in a crowded situation could trigger 
panicky symptomatology such as intense fear, rapid heartbeat, 
shortness of breath, shakiness, and sweating.

The Veteran reported that he was low, sad, depressed, or 
unhappy all of the time.  He stated that he could not recall 
any happy days.  He stated that he did not cry, but described 
experiencing anhedonia, loss of interest in things, self-
criticism, and irritability.  He stated that he always felt 
nervous, even when at home, though he felt more nervous when 
he was out in public.

With regard to his social history, the Veteran stated that he 
remained married to his wife of approximately 20 years.  He 
stated that they got along fairly well, without any serious 
marital problems, although the Veteran did describe some 
significant isolation from his wife and family, often 
isolating himself in his bedroom.  He continued to have very 
poor relationships with his children.  He stated that he got 
along adequately with his stepchildren, and that they 
occasionally visited.  He also reporting getting along 
adequately with his sister.  Outside of these few family 
members, he reported no close social relationships or 
socializing at all.  He preferred to stay at home by himself, 
and was content with having no close friendships, as he was 
often anxious and untrusting of others.  

The Veteran continued to have limited leisure pursuits.  He 
often stayed in his room, slept during the day, and 
occasionally ran errands with his wife, but disliked crowded 
situations such as shopping at Walmart.  He stated that he 
sometimes went to the grocery store with his wife, and that 
he went to a restaurant approximately once or twice a month.  
Outside of that, he belonged to no groups, clubs, 
organizations, or church.  

With regard to his legal history, the Veteran reported no 
recent legal trouble.  He did, however, describe an incident 
dated within the last two years, where the Veteran had gotten 
extremely angry after a man parked his shopping cart too 
close to the Veteran's car.  He "had words" with the man, 
and shoved his shopping cart into another car.

With regard to his occupational history, the Veteran noted 
that he had recently been forced to quit his volunteer job at 
VA due to health concerns.  He stated that at times the 
volunteer job had been the highlight of his day or week, but 
at other times he would be depressed or irritated or anxious 
and have to take off early and go home.

Based upon the above, the examiner determined that the most 
appropriate diagnosis for the Veteran was PTSD.  A GAF of 49 
was assigned.

There are no further records of treatment pertaining to PTSD.

The April 2008 VA examination assigned a GAF score of 49.  
Clinical records dated since April 6, 2006, reflect GAF 
scores of 40, 45, 50, 55, and 70.  Under DSM-IV, a GAF score 
of 70 generally reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful 
relationships.  GAF scores of 55 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  GAF scores of 
50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores of 40 
reflect some impairment in reality testing or communication 
(e.g., speech that is at times illogical, obscure, or 
irrelevant) OR impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  

While the Veteran has indicated that he is frequently 
irritable, has difficulty getting along with others, and that 
he most often isolates himself, it appears that he does have 
a few significant social contacts, in the sense that he 
reported having a supportive wife and getting along with his 
sister and his stepchildren.  The record overall, however, 
reflects poor social functioning, as the Veteran does not 
have any friends, and he does not interact with his own 
children.  Although the Veteran reported during both VA 
examinations that he does not engage in any social 
activities, the record reflects that in December 2007, he 
reported hosting friends in the new room added to his house.  
The Veteran, however, has very few leisure activities, and is 
unable to concentrate to the extent required for watching 
television.  With regard to the Veteran's occupational 
functioning throughout this period, the Veteran continued 
with his volunteer job at VA, despite the occasional 
exacerbation of anxiety the job caused, until he was forced 
to quit for health reasons unrelated to PTSD.  Thus, the 
Veteran's termination of his volunteer job appears to have 
been unrelated to his PTSD.

Mental status examination throughout this period revealed a 
dysphoric mood and constricted affect.  While there was no 
evidence of delusions or other abnormal thought processes, 
his cognitive functioning was determined to be impaired.  
Additionally, while the record reflects that the Veteran 
denied experiencing suicidal ideations, on some more recent 
occasions he admitted experiencing such ideations, in 
addition to occasional homicidal ideations.  

The Veteran's difficulty with social environments and his 
need to largely isolate himself clearly indicate that his 
PTSD symptoms result in occupational and social impairment 
with deficiencies in most areas.  In so determining, the 
Board finds it significant that the Veteran was only once 
assigned GAF scores of 55 and 70.   The Veteran's GAF scores 
most consistently are in the range of 40 to 45.  
Additionally, the Veteran's most recent treatment records 
note that despite the Veteran's better occupational 
functioning, his status overall remains significantly 
impaired.

Based upon the above findings, the Board finds that the 
Veteran's disability approximates no more than a 70 percent 
disability rating.  His history demonstrates clear 
occupational and social impairment, with deficiencies in most 
areas.  With respect to whether his disability warrants a 
total 100 percent disability rating, however, the Board finds 
that the preponderance of the evidence is against such a 
finding.  The Veteran has not been shown to have gross 
impairment in thought processes or communication.  Further, 
there is no evidence that the Veteran has persistent 
delusions or hallucinations.  Additionally, there is no 
evidence that the Veteran's PTSD has caused a persistent 
danger of hurting himself, or that he is unable to maintain a 
minimal level of personal hygiene.  He is not disoriented as 
to time or place, and there is no evidence that he suffers 
from a memory loss manifested by an inability to recall the 
names of close relatives, his own occupation, or his own 
name.  Therefore, the Board finds that a rating in excess of 
70 percent is not warranted for the period since April 6, 
2006.
    
Consideration has been given to "staged ratings" (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board finds that for the 
period from August 27, 1999, to April 5, 2006, the Veteran's 
PTSD was no more than 50 percent disabling.  Similarly, the 
Board finds that for the period since April 6, 2006, the 
Veteran's PTSD has been no more than 70 percent disabling.  
All reasonable doubt has been resolved in favor of the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

As discussed above, the symptoms of the Veteran's PTSD 
consist of deficiencies in most of the areas described in the 
criteria for staged ratings of 50 and 70 percent.  There have 
been no reports of symptoms that are outside the rating 
schedule.  Hence, the schedule reasonably describes the 
Veteran's disability, and referral for extraschedular 
consideration is not warranted.

Lastly, the Board has considered whether referral for a TDIU 
rating is warranted.  TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, the Veteran has alleged that his PTSD prohibits 
him from working, and the record reflects that he was awarded 
a TDIU rating, effective April 6, 2006 by rating action in 
April 2007.  The Veteran did not perfect an appeal of that 
decision.  Accordingly, the Board concludes that referral of 
a TDIU rating is not warranted.


ORDER

An effective date earlier than August 27, 1999, for the grant 
of service connection for PTSD is denied.

Initial ratings for PTSD, in excess of 50 percent for the 
period from August 27, 1999, to April 5, 2006, and in excess 
of 70 percent since April 6, 2006, are denied.


____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


